DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04 June 2021.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 31-34, 36-43, 57-59, and 61-71 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0053519 (Fodor et al.) in view of US 2013/0011837 A1 (Dickinson),  US 2013/0059294 A1 (Ren et al.), US 2014/0120540 A1 (Seligmann et al.) and US 8,158,356 B2 (Beever et al.).

Rationale.
Claims 31, 57, and 64 are each independent.  Claims 31, 33, 57, 58, 63, 64, 65, 66, and 70 are deemed to be representative and, for convenience, are reproduced below.


    PNG
    media_image2.png
    162
    542
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    44
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    92
    524
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    184
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    88
    526
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    43
    465
    media_image7.png
    Greyscale


Fodor et al., at paragraph [0101], disclose arrays that comprise all possible oligonucleotides of a given length.  As stated therein:


As a result of the array comprising any and all possible sequences of a given length, such an array must, by default, comprise each and every possible sequence encompassed by the now-claimed “probe set”, including every possible fusion gene, breakpoints, non-breakpoint regions, etc.
Fodor et al., in paragraph [0017], teach that the nucleotides used to construct the oligonucleotides can be deoxynucleotides and analogs of same.  As stated therein:
[0017] The terms "nucleotide" and "nucleic acid base" include deoxynucleotides and analogs thereof.

The fact that the array of Fodor et al., can comprise oligonucleotides that are comprised of regular, unmodified deoxynucleotides is deemed to meet a limitation of claims 33 and 66 in that the array comprises “one or more natural polynucleotide probes”.

Fodor et al., in paragraph [0021], teach that the nucleotides that are incorporated into the oligonucleotides of the array can also be modified bases, and that such can be done so to “modify binding affinity for complementary polynucleotides.”

The fact that the oligonucleotides of Fodor et al., can be in any array is deemed to meet limitations of claims 37, 59, 63, and 70.


While Fodor et al., teach that the array can comprise all possible sequences of a given length, they have not been found to teach explicitly of incorporating oligonucleotides that are 

Dickinson, in paragraph [0079], teaches:
Capture oligonucleotide 120 may be a sequence of DNA or RNA, isolated from natural sources, recombinantly produced or artificially synthesized, and can include modified artificial analogs thereof, such as locked nucleic acids or peptide nucleic acids. The sequence length of capture oligonucleotide 120 will vary depending on the particular embodiment, but will generally be at least 10 nucleotides in length, and may be significantly longer in length, such as lengths of 100 nucleotides. Sequence lengths within these two values are also possible, for example, lengths of 10, 11, 12, 13, 14, 15, 20, 25, 30, 35, 40, 50, 60, 75, or 90 nucleotides. Other embodiments may utilize sequence lengths for capture oligonucleotide outside of this range, such as 8, 9, 105 or 110 nucleotides. Capture oligonucleotide 120 may be attached to substrate 110 at its 5' or 3' end. It should be further noted that substrate 110 can be any suitable substrate as discussed herein, and configured for a variety of array formats, including, for example, Affymetrix GENECHIP.RTM. arrays, other high density microarray formats, spotted arrays, liquid arrays, inkjet arrays, bead arrays and other array formats compatible with the various embodiments disclosed herein. (Emphasis added)

The aspect that the oligonucleotides of Dickinson can be a range of lengths, including that which is greater than 40 nucleotides, and that the oligonucleotides can comprise modified nucleotides such as locked nucleotides, is deemed to fairly suggest newly-added limitations of independent claim 31.

Dickinson, like Fodor et al., has not been found to teach of gene fusion or breakpoint regions.


Ren et al., at paragraph [0011], teach:
LNA is a nucleotide analogue that has increased specificity and affinity toward the complementary nucleotide (Singh, S. K., et al., LNA (locked nucleic acids): synthesis and high-affinity nucleic acid recognition. Chem Commun, 1998. 1998(4): p. 455-456; Hertoghs, K. M., J. H. Ellis, and I. R. Catchpole, Use of locked nucleic acid Oligonucleotides incorporated with LNAs have been used to increase the mutant detection sensitivity by inhibiting the amplification of the WT non-mutated DNA (Nagai, Y., et al., Genetic heterogeneity of the epidermal growth factor receptor in non-small cell lung cancer cell lines revealed by a rapid and sensitive detection system, the peptide nucleic acid-locked nucleic acid PCR clamp. Cancer Res, 2005. 65(16): p. 7276-82; Laughlin, T. S., et al., Rapid method for detection of mutations in the nucleophosmin gene in acute myeloid leukemia. J Mol Diagn, 2008. 10(4): p. 338-45, both incorporated by reference).


Ren et al., like Dickinson and Fodor et al., has not been found to teach of gene fusion or breakpoint regions.

Seligmann et al., at paragraph [0055], teach using probes to detect gene fusion and that the probes can comprise “one or more locked nucleic acids”.  As stated therein:
Thus probes permit the detection, and in some examples quantification, of a target nucleic acid molecule, such as a gene fusion nucleic acid molecule or a nucleic acid molecule that is involved in a gene fusion event. In some examples, a probe includes a detectable label. In some examples, probes can include one or more peptide nucleic acids and/or one or more locked nucleic acids.  (Emphasis added)

The aspect that the probes can comprise “one or more locked nucleic acids” is deemed to fairly suggest that the probes can comprise any number of locked nucleic acids (LNAs).  Such is deemed to fairly encompass embodiments of claims 31, 32, 38, 39, 40, 41, 57, 63, and 65. 

Beever et al., at column 4, third paragraph, teaches:
The DNA can be analyzed directly by providing a DNA probe that is capable of specific binding to a region that identifies the DNA as normal (e.g., the middle region, or the contiguous ends of the middle and upstream or middle and downstream regions) or is capable of binding to a region that identifies the DNA as a mutant (e.g., the breakpoint region). Alternatively, the DNA can be analyzed by DNA sequencing and comparing the sequences to those provided herein to determine whether there is a mutation. These techniques are optionally combined with PCR to generate an improved signal or additional information.  (Emphasis added)

The above showing is deemed to fairly disclose limitations of claims 31, 34, 36, 43, 57, 64, 67, 68, and 69.

In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the probes of Fodor et al., whereby the included any number of locked nucleic acids, as it was known in the art that such probes are useful in the detection of fusion gene events and that they offer greater affinity towards complementary sequences than do unmodified sequences.
As evidenced above, the aspect of including modified nucleotides such as locked nucleic acid nucleotides, as well as the number of such modified nucleotides to be incorporated into the oligonucleotides, is a matter of obvious design choice.  
Similarly, the aspect of including any portion of the n-mer array of Fodor et al., is also considered to be a matter of obvious design choice.  Given that the nucleotide sequence of gene fusions/breakpoints/breakpoint region were of interest, said ordinary artisan would have been motivated to have selected out those sequences that are useful and informative.

In view of the well-developed state of the art, and given the art-recognized benefit of using oligonucleotides/probes that comprise LNAs, said ordinary artisan would have been both amply motivated, and would have had a most reasonable expectation of success.


In view of the above analysis and in the absence of convincing evidence to the contrary, claims 31-34, 36-43, 57-59, and 61-71 are rejected under 35 U.S.C. 103 as being unpatentable .

Response to argument
At pages 8-10 of the response of 09 September 2020, hereinafter the response, applicant’s representative traverses the prior rejection of claims under 103(a).  This response has been considered and has not been found persuasive towards the new grounds of rejection set forth above. 
To the degree that argument was presented that any one cited document does not teach all of the limitations of the claimed invention, such has not been found persuasive as the claims are rejected on the combination of cited prior art, and not just a singular document.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the above presentation of cited art, which includes teachings of newly-cited prior art- Dickinson and Beever, claims 31-34, 36-43, 57-59, and 61-71 are rejected under 35 USC 103(a).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634